Citation Nr: 0609119	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee with reconstruction of the anterior 
cruciate ligament (ACL), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

By the February 2002 rating decision, the RO assigned a 100 
percent post-surgery convalescent rating pursuant to 38 
C.F.R. § 4.30 from November 19, 2001 to February 28, 2002; 
and a 10 percent rating beginning March 1, 2002. 

The RO requested the veteran present for a VA examination in 
March 2002 to ascertain residuals to the right knee, status 
post right knee surgery.  Based on medical records received 
after the February 2002 rating decision, the RO amended the 
assigned ratings, assigning a 20 percent rating beginning 
October 30, 2001 (the date the veteran's request for an 
increased rating was received) to November 18, 2001, the day 
before the veteran's knee surgery; a 100 percent convalescent 
rating from November 19, 2001 to February 28, 2002; and a 10 
percent rating beginning March 1, 2002.  This was done by a 
March 2002 rating decision.  When the Board addressed the 
veteran's appeal in October 2004 it was specifically noted 
that the veteran had appealed only the 10 percent rating, 
which had been made effective from March 1, 2002.  

In a statement received by the RO in August 2004, the veteran 
withdrew his request for a personal hearing before a Veterans 
Law Judge. See 38 C.F.R. § 20.704(e) (2005).


FINDING OF FACT

The veteran's active range of motion is as follows:  right 
knee flexion is limited to 115 degrees without pain, and 
extension is limited to 20 degrees.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for service-connected 
internal derangement of the right knee with reconstruction of 
the anterior cruciate ligament have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.71a, Diagnostic Code 
5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Of record are treatment records from the veteran's private 
physicians, M.K., M.D., and M.N., M.D.  In a July 1998 report 
of a routine visit to Dr. K., the veteran complained of 
multiple episodes of locking of his right knee, which caused 
pain.  There was no evidence of instability; in fact, the 
veteran stated that his right knee felt better than his left.  
The doctor found on examination that the range of motion of 
the veteran's right knee was from -3 to 130 degrees.  There 
was some tenderness, and a little clicking in the knee.  
There was no varus or valgus instability.  The doctor 
assessed that there were multiple loose bodies, remnants of 
an earlier ACL reconstruction.  

A January 1999 VA examiner found no lateral instability of 
the right knee.  Flexion was limited to approximately 110 
degrees; extension was limited to 10 degrees.  A July 1999 
treatment note from Dr. K. noted that the veteran had no 
pain, and that he had full range of motion.  An October 2001 
treatment note from Dr. N. noted that the veteran could 
straight leg raise, and could flex to about 135 degrees.  Dr. 
N. noted that the veteran did have "quite a bit of anterior 
laxity and positive pivot shift."  

The veteran underwent surgery in November 2001.  A February 
2002 treatment note, prepared during the time when the 100 
percent convalescence rating was in effect, shows that his 
extension was 15 to 20 degrees short of full.  At a March 
2002 examination, the veteran's right knee range of motion 
was from 3 to 120 degrees, limited by pain at 120 degrees, 
though some pain was evident throughout the range.  The 
examiner diagnosed recurrent anterior cruciate ligament tear, 
status-post reconstruction in November 2001; anterior horn 
meniscus tear and chondromalacia, grade three, medial and 
lateral of the right knee femoral condyles.  

A May 2002 treatment note from the Dr. N. shows that the 
veteran could straight leg raise independently, fully extend 
his right leg, and flex to 130 degrees.  An October 2002 
treatment note from Dr. N. showed similar results, with 
flexion increased to 135 degrees.  The veteran did not visit 
Dr. N. again until September 2004, at which time Dr. N. noted 
that the veteran was able to straight leg raise independently 
with full extension; flexion was to about 130 degrees.  A 
physical therapy note dated in October 2004 showed slightly 
decreasing range of motion, with right knee flexion limited 
to 115 degrees, and extension limited to 10 degrees.  

A December 2004 VA examination report shows that the veteran 
walked with a mild flexion of his right knee.  Alignment was 
normal, with the right leg voluntarily held in slight 
flexion.  Patellar position was normal, and there was no 
effusion.  Patellar translation was normal.  Range of motion 
actively was from 20 to 115 degrees, with pain limiting 
flexion to 115 degrees.  There was quadriceps muscle atrophy 
noted, and minor tenderness on the medial side joint line.  
The mediolateral ligament was stable.  Anteroposterior 
movement was slightly loose with 1+ Lachman, but there was 
firm endpoint.  Pivot shift and drawer test were both 
negative.  The examiner noted that there was no evidence of 
nonunion of the tibia and fibula.  There was no evidence of 
additional functional impairment due to incoordination, weak 
movement, or excess fatigability.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In determining 
the degree of limitation of motion, several regulatory 
provisions are taken into consideration:  the provisions of 
38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2005).

Disabilities related to the knee are evaluated utilizing 
diagnostic codes 5256 through 5262.  38 C.F.R. §  4.71a.  
Diagnostic Code 5256 is inapt here because it is only for 
application when there is ankylosis of the knee, which is not 
shown here.  Under Diagnostic Code 5260, limitation of 
flexion to 60 degrees warrants a noncompensable (0 percent) 
rating, limitation of flexion to 45 degrees warrants a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent rating, and limitation of flexion to 15 degrees 
warrants a 30 percent rating.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 10 degrees warrants a 10 percent rating, limitation to 
15 degrees warrants a 20 percent rating, limitation to 20 
degrees warrants a 30 percent rating, and limitation of 
extension to 30 degrees warrants a 40 percent rating.  

A 20 percent rating is for application under Diagnostic Code 
5262 when there is impairment evidenced by malunion of the 
tibia and fibula, with moderate knee or ankle disability.  A 
30 percent rating is warranted for such impairment with 
marked knee disability.  A 40 percent evaluation is for 
application under Diagnostic Code 5262 when there is nonunion 
of the tibia and fibula.  However, there is no evidence of 
record of nonunion or malunion of the tibia and fibula.  

Based on the aforementioned criteria, it can be seen that the 
2004 examiner's finding of limitation of extension to 20 
degrees warrants an increase in the veteran's disability 
rating to 30 percent under diagnostic code 5261.  (Although 
passive motion could be performed to 0 degrees of extension 
and 125 degrees of flexion, the Board notes that active 
motion is a better indicator of the veteran's functional 
ability as he uses his knee on a day-to-day basis.)  Because 
extension is not limited to 30 degrees or more, a higher 
rating is not warranted under Diagnostic Code 5261.  A rating 
higher than 30 percent is not warranted under Diagnostic Code 
5256 because there is no ankylosis of the knee.  
Additionally, there is no suggestion that the veteran now 
experiences subluxation or lateral instability or limitation 
of flexion to 45 degrees such that separate compensable 
ratings could be assigned under either Diagnostic Code 5257 
or Diagnostic Code 5260.  VAOPGCPREC 23-97; VAOPGCPREC 9-04.  
Moreover, there is no indication that the veteran experiences 
any functional loss, such as due to pain, that causes any 
greater disability than contemplated by the 30 percent 
rating.  The VA examiner affirmatively stated that there were 
no additional limits of functional ability due to repeated 
use, for example.

In sum, based on recent findings regarding limitation of 
extension of the knee, a 30 percent evaluation is warranted; 
a higher evaluation is not warranted under any other 
diagnostic code available for rating disabilities of the knee 
and leg.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, and in a follow-up notification dated in November 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)  Additionally, while the veteran 
was not notified regarding the effective date that may be 
assigned for the award of an increased rating, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), such 
an issue is not now before the Board.  Consequently, a remand 
of the rating issue is not necessary to address the effective 
date.  However, the RO is charged with assigning an effective 
date for the present award of the 30 percent rating and with 
providing proper notice regarding the effective date 
question.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased evaluation for his 
service-connected right knee disability, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any medical reports he had pertaining to his 
claim.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews, and the text of the relevant portions 
of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  The veteran was scheduled for a requested Travel 
Board hearing, but he cancelled on the day of the hearing.  
VA has no duty to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 30 percent rating for internal derangement 
of the right knee with reconstruction of the anterior 
cruciate ligament is granted, subject to the law and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


